Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on April 15, 2021 has been entered.
Status of Claims
Before entry of an Examiner’s Amendment, claims 11-21 were cancelled.  Claims 1, 6, 24, 26, 28 and 30 were currently amended.  The ‘currently amended’ status identifier for claim 5 appears to be in error since no claim marking were noted.  Claims 2-4, 7-10, 22, 23, 25, 27, 29 and 31-33 were previously presented.  Claims 1, 5, 6, 8, 26, 30, and 31 are further amended herein via an Examiner’s Amendment.  Claims 1-10 and 22-33 are pending and have been fully considered.  All pending claims are directed to a system or apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous Specification objection and the 35 USC §112 and 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a reconsideration of the pertinent objections/rejections.
Response to Amendment
In addition to their response to the non-final Office Action (OA), Applicant submitted a document with a proposed new title and claim amendments and filed a terminal disclaimer.  This Interview Summary is attached.  
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 04/15/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Terminal Disclaimer
In view of the potential changed status of the application, during the above-noted interview, Examiner requested a terminal disclaimer based on prior Double Patenting rejections over claims 1-20 of U.S. Patent No. 9,943,361, and Applicant’s request that this rejection be held in abeyance until the claims are held allowable.  Applicant agreed to file and have electronically filed the requested terminal disclaimer.
The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,943,361 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Claim amendments are necessary to address certain clarity and structural issues in the claims.  Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in an email of March 17, 2021 which was sent pursuant to a telephone interview with Dennis Majewski on March 14, 2021.  Proposed amendments were made to the title and claims.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendment to the Specification:
	Substitute the following TITLE or heading:
DIALYSIS SYSTEM FOR ULTRA-LOW TOTAL CHLORINE DETECTION IN AT LEAST PARTIALLY PURIFIED WATER
Amendments to the Claims:
Claim 1 (currently amended): A dialysis system comprising:
a water purification machine producing at least partially purified water including an at least partially purified water sample; 
a dialysis machine for providing a dialysis treatment to a patient, the dialysis machine receiving the at least partially purified water from the water purification machine to prepare dialysis fluid for the dialysis treatment; 
a total chlorine detector including an electrical circuit electrically coupled to an electrode pair, the total chlorine detector programmed to 
(i) receive the at least partially purified water sample,
(ii) at a first time use the electrical circuit to apply a source voltage to the at least partially purified water sample via the electrode pair, and 
(iii) at a second time use the electrical circuit to stop applying the source voltage to the at least partially purified water sample; and
a control unit electrically coupled to the electrical circuit and programmed to: 
before (i), measure a background voltage VB using the electrode pair, the background voltage VB associated with potential tri-iodide in the total chlorine detector before introduction of the at least partially purified water sample, 
after (i) and before (ii), measure a baseline voltage V0 using the electrode pair, the baseline voltage V0 associated with tri-iodide present in the at least partially purified water sample before (ii),
1 using the electrode pair for a time t1, the monitored voltage V1 associated with an amount of tri-iodide in the at least partially purified water sample, and
determine an amount of total chlorine in the at least partially purified water sample using the 0, the background voltage VB, and the monitored voltage V1. 

Claim 5 (currently amended): The dialysis system of Claim 4, wherein the control unit is programmed to merge results obtained from performing (ii) and (iii) multiple times.

Claim 6 (currently amended): The dialysis system of Claim 1, wherein the total chlorine detector and the control unit are incorporated within the water purification machine to enable the control unit to evaluate at least one filter of the water purification machine,
wherein the at least one filter is programmed to remove impurities including active chlorine compounds, and
wherein the amount of total chlorine in the at least partially purified water sample is indicative of an ability of the filter to remove the active chlorine compounds.

Claim 8 (currently amended): The dialysis system of Claim 1, further comprising a user interface programmed to indicate to a user at least one of:
(i) an alarm if the amount of total chlorine in the at least partially purified water sample exceeds a predetermined value, or 
(ii) a safe status if the amount of total chlorine in the at least partially purified water sample is maintained below the predetermined value.

Claim 26 (currently amended): A dialysis system comprising:
a water purification machine producing at least partially purified water including an at least partially purified water sample, the water purification machine including
	an electrode pair in contact with the at least partially purified water sample,
	an electrical circuit electrically connected to the electrode pair,
programmed to 
before introduction of the at least partially purified water sample, measure a background voltage VB using the electrode pair, the background voltage VB associated with potential tri-iodide before introduction of the at least partially purified water sample,
before (i), measure a baseline voltage V0 using the electrode pair, the baseline voltage V0 associated with tri-iodide present in the at least partially purified water sample before (i),
(i) at a first time use the electrical circuit to apply a source voltage to the at least partially purified water sample via the electrode pair, 
 (ii) at a second time use the electrical circuit to stop applying the source voltage to the at least partially purified water sample, 
after (ii), measure a monitored voltage V1 using the electrode pair for a time t1, the monitored voltage V1 associated with an amount of tri-iodide in the at least partially purified water sample, and
(iii) determine an amount of total chlorine in the at least partially purified water sample using the baseline voltage V0, the background voltage VB, and the monitored voltage V1; and
a dialysis machine for providing a dialysis treatment to a patient, the dialysis machine receiving the at least partially purified water from the water purification machine to prepare dialysis fluid for the dialysis treatment.

Claim 30 (currently amended): The dialysis system of Claim 26, wherein the control unit is programmed to evaluate at least one filter of the water purification machine using the determined amount of total chlorine,
wherein the at least one filter is programmed to remove impurities including active chlorine compounds, and
wherein the amount of total chlorine in the at least partially purified water sample is indicative of an ability of the filter to remove the active chlorine compounds.

programmed to indicate to a user at least one of:
(i) an alarm responsive to the control unit determining the amount of total chlorine in the at least partially purified water sample exceeds a predetermined value, or 
(ii) a safe status responsive to the control unit determining the amount of total chlorine in the at least partially purified water sample is maintained below the predetermined value.
Allowable Subject Matter
Claims 1-10 and 22-33 are allowed.  Claims 1 and 26 are independent and are outlined above.    
The following is an examiner’s statement of reasons for allowance:  
With the amendments of April 15, 2021, Applicant attempts to distinguish from the previously applied prior art, or mostly the combination of Kenley, Wiese and Aldridge.  
However, many of the claim 1 and 26 amendments relate to what the control unit in combination with the electrical circuit, chlorine detector, and filter are doing, or tasks accomplished by such structures.  However, the additional amendments are interpreted to provide more distinguishing structure, similar or analogous to a special purpose computer that is programmed to perform and that accomplishes the noted processes and tasks when the specific materials or articles worked upon are available.
In that sense, the previously applied prior art does not disclose or reasonably suggest a dialysis system with a water purification machine, dialysis machine and total chlorine detector or control unit with the additionally claimed structural features.
Moreover, upon reconsideration of the entire application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a dialysis system for .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
5/18/2021